DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
11087115B2
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of non-provisional nonstatutory double patenting as being anticipated over Claims 1-23 of US patent No: US11087115B2 (application 16/898,510). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 17, 20 and 23 of 17/357,451 contains a broader independent claims than claim 1, 18 and 20 of the US patent 11087115 as shown below in the table.
Claim 1 of 17/357,451
Claim 1 of US patent 11087115B2
A method for authenticating a user of a car, the method comprising: transmitting a plurality of radar signals through a predetermined portion of a surface of the car towards a portion of a hand of the user using a millimeter-wave radar; 
A method for authenticating a user of a car, the method comprising:
transmitting a plurality of radiation pulses through a predetermined portion of a surface of the car towards a portion of a hand of the user using a millimeter-wave radar;

receiving reflected radar signals from the portion of the hand using the millimeter-wave radar; 
receiving a reflected signal from the portion of the hand using the millimeter-wave radar;
generating a fingerprint signature based on the reflected signal;

generating a fingerprint signature based on the reflected radar signals; 
comparing the fingerprint signature to a database of authorized fingerprint signatures;
authorizing the user based on whether the fingerprint signature matches an authorized fingerprint signature of the database of authorized fingerprint signatures; and
after determining that the fingerprint signature matches an authorized fingerprint signature of the database of authorized fingerprint signatures,
detecting a gesture of a finger using the millimeter-wave radar,
generating a gesture signature based on the detected gesture, and

comparing the fingerprint signature to a database of authorized fingerprint signatures; and authorizing the user based on whether the fingerprint signature matches an authorized fingerprint signature of the database.
comparing the gesture signature to a predetermined authorized gesture signature, wherein authorizing the user is further based on whether the gesture signature matches the predetermined authorized gesture signature. Same concept as claim 1 in 17/357,451 application but different language.
Claim 17 of 17/357,451
Claim 18 of US patent 11087115B2
A millimeter-wave radar comprising: two transmitting antennas configured to transmit a plurality of radar signals through a predetermined portion of a surface of a car; two receiving antennas configured to receive reflected radar signals; and a processor configured to: 
A millimeter-wave radar comprising:
two transmitting antennas configured to transmit a plurality of radiation pulses through a predetermined portion of a surface of a car;
two receiving antennas configured to receive a reflected signal corresponding to the transmitted plurality of radiation pulses; and
a processor configured to:

generate a fingerprint signature based on the reflected radar signals,
generate a fingerprint signature based on the reflected signal,
compare the generated fingerprint signature to a database of authorized fingerprint signatures,
authorize access to the car based on whether the fingerprint signature matches an authorized fingerprint signature of the database of authorized fingerprint signatures, and
after determining that the fingerprint signature matches an authorized fingerprint signature of the database of authorized fingerprint signatures:
detect a gesture of a finger using the millimeter-wave radar,
generate a gesture signature based on the detected gesture, and

compare the generated fingerprint signature to a database of authorized fingerprint signatures, and authenticate a user based on whether the fingerprint signature matches an authorized fingerprint signature of the database.
compare the gesture signature to a predetermined authorized gesture signature, wherein authorizing access to the car is further based on whether the gesture signature matches the predetermined authorized gesture signature. Same concept as claim 17 but different language.
Claim 20 of 17/357,451
Claim 1 of US patent 11087115B2
A car comprising: a surface; a millimeter-wave radar configured to transmit radar signals through a predetermined portion of the surface of the car, and receive reflected radar signals; and a processor configured to: generate a fingerprint signature based on the reflected radar signals, compare the generated fingerprint signature to a database of authorized fingerprint signatures, and authenticate a user based on whether the fingerprint signature matches an authorized fingerprint signature of the database.
A method for authenticating a user of a car, the method comprising:
transmitting a plurality of radiation pulses through a predetermined portion of a surface of the car towards a portion of a hand of the user using a millimeter-wave radar;
receiving a reflected signal from the portion of the hand using the millimeter-wave radar;
generating a fingerprint signature based on the reflected signal; comparing the fingerprint signature to a database of authorized fingerprint signatures;
authorizing the user based on whether the fingerprint signature matches an authorized fingerprint signature of the database of authorized fingerprint signatures; and
after determining that the fingerprint signature matches an authorized fingerprint signature of the database of authorized fingerprint signatures,
detecting a gesture of a finger using the millimeter-wave radar,
generating a gesture signature based on the detected gesture, and comparing the gesture signature to a predetermined authorized gesture signature, wherein authorizing the user is further based on whether the gesture signature matches the predetermined authorized gesture. Same concept as claim 1 in 17/357,451 application but different language.


Claim 23 of 17/357,451
Claim 20 of US patent 11087115B2
A millimeter-wave radar comprising: two transmitting antennas configured to transmit radar signals through a predetermined portion of a surface of a car; two receiving antennas configured to receive reflected radar signals; and a processor configured to: detect a gesture of a finger based on the reflected radar signals, generate a gesture signature based on the detected gesture, compare the gesture signature to a predetermined authorized gesture signature, and authenticate a user based on whether the gesture signature matches the predetermined authorized gesture signature.
A millimeter-wave radar system comprising:
a first millimeter-wave radar comprising:
a first transmitting antenna configured to generate a plurality of radiation pulses through a portion of a handle of a car,
a first receiving antenna configured to receive a first reflected signal corresponding to the plurality of radiation pulses transmitted by the first transmitted antenna;
a first processor configured to:
generate a fingerprint signature based on the first reflected signal,
compare the generated fingerprint signature to a database of authorized fingerprint signatures, and
authorize access to the car based on whether the fingerprint signature matches an authorized fingerprint signature of the database of authorized fingerprint signatures; and
a second millimeter-wave radar comprising:
two transmitting antennas configured to generate a plurality of radiation pulses through a predetermined portion of a steering wheel of the car,
two receiving antennas configured to receive a second reflected signal corresponding to the plurality of radiation pulses transmitted by the two transmitting antennas; and
a second processor configured to:
generate a gesture signature based on the second reflected signal,
compare the generated gesture signature to a predetermined authorized gesture signature, and
start an engine of the car based on whether the gesture signature matches the predetermined authorized gesture signature. Same concept as claim 23 but different language.


This is a non-provisional nonstatutory double patenting (anticipatory type) rejection because the patentably indistinct claims have been patented.

These are the corresponding dependent claims:
17/357,451 dependent claims
US patent 11087115B2 dependent claims
2- wherein the predetermined portion of the surface of the car comprises a surface of a handle of the car.
2- wherein the predetermined portion of the surface of the car comprises a surface of a handle of the car.
3- wherein the reflected radar signals comprise radar signals reflected from a portion of a finger of the hand while the finger touches the predetermined portion of the surface of the car
3- wherein the reflected signal comprises the reflected signal from a portion of a finger while the finger touches the predetermined portion of the surface of the car.
4- wherein the predetermined portion of the surface of the car comprises a surface of a steering wheel of the car.
	
4- wherein the predetermined portion of the surface of the car comprises a surface of a steering wheel of the car.


5- wherein the predetermined portion of the surface of the car comprises a portion of a scanning plaque.
5- wherein the predetermined portion of the surface of the car comprises a portion of a scanning plaque.
6- wherein the portion of the hand of the user comprises a portion of a palm of the hand.
6- wherein the portion of the hand of the user comprises a portion of a palm of the hand.
7- further comprising detecting a proximity of the user to the car, wherein transmitting the plurality of radar signals comprises transmitting the plurality of radar signals after detecting the proximity of the user.
7- further comprising detecting a proximity of the user to the car, wherein transmitting the plurality of radiation pulses comprises transmitting the plurality of radiation pulses after detecting the proximity of the user.
8- wherein detecting the proximity of the user to the car comprises detecting the proximity of the user using the millimeter-wave radar.
8- wherein detecting the proximity of the user to the car comprises detecting the proximity of the user using the millimeter-wave radar.
9- further comprising: scanning a fingerprint with a smartphone; sending the scanned fingerprint to the database; and adding the authorized fingerprint signature to the database based on the scanned fingerprint.
10- further comprising adding an authorized fingerprint signature to the database of authorized fingerprint signatures by:
scanning a fingerprint with a smartphone; and
sending the scanned fingerprint to the database of authorized fingerprint signatures.
10- after determining that the fingerprint signature matches an authorized fingerprint signature of the database, requesting a finger gesture by projecting an unlock area.
13- after determining that the fingerprint signature matches an authorized fingerprint signature of the database of authorized fingerprint signatures, requesting a finger gesture by projecting an unlock area.
11- requesting access to the car using a smartphone; receiving approval via the smartphone; scanning a fingerprint with the smartphone; and registering the scanned fingerprint as an authorized fingerprint signature in the database before generating the fingerprint signature based on the reflected radar signals.
14- requesting access to the car using a smartphone; receiving approval via the smartphone; scanning a fingerprint with the smartphone; and registering the fingerprint as an authorized fingerprint signature in the database of authorized fingerprint signatures. 
12- further comprising unlocking a door of the car when the user is authorized.
16- further comprising unlocking a door of the car when the user is authorized.
13- wherein the fingerprint signature is indicative of a predetermined way of placing the hand in the predetermined portion of the surface of the car.
17- wherein the fingerprint signature is indicative of a predetermined way of placing the hand in the predetermined portion of the surface of the car.
14- wherein generating the fingerprint signature comprises generating a radar image based on the reflected radar signals, and wherein comparing the fingerprint signature to the database comprises comparing the radar image to one or more reference signatures of the database. Same as claim 1 of the parent application.
Same as claim 1 of the parent application.
18- wherein the two receiving antennas are misaligned along a first axis, and wherein the two transmitting antennas are aligned along the first axis.
19- wherein the two receiving antennas are misaligned along a first axis, and wherein the two transmitting antennas are aligned along the first axis.
18- wherein the request is only transmitted to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is outside an area where a predetermined communication system is usable.
18- wherein the one or more processors is configured not to transmit the communication stop request to the communication device of the non-emergency vehicle in a case where the position of the emergency vehicle is within an area where a predetermined communication system is usable. Same concept but different writing.
19- wherein generating the fingerprint signature comprises generating a radar image based on the reflected radar signals, and wherein comparing the generated fingerprint signature to the database of authorized fingerprint signatures comprises comparing the radar image to one or more reference signatures of the database. Same as claim 1 of the parent application.
Same as claim 1 of the parent application.
21- further comprising a handle that comprises the predetermined portion of the surface of the car, wherein the processor is further configured to authorize access to the car after the user is authenticated.
Same as claim 2 of the parent application.
22- further comprising a steering wheel that comprises the predetermined portion of the surface of the car.
Same as claim 4 of the parent application.
24- wherein the processor is further configured to: generate a fingerprint signature based on the reflected radar signals, and compare the generated fingerprint signature to a database of authorized fingerprint signatures, wherein authenticating the user is further based on whether the fingerprint signature matches an authorized fingerprint signature of the database.
Same as claim 1 of the parent application.


This is a non-provisional nonstatutory double patenting (anticipatory type) rejection because the patentably indistinct claims have been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3664                                                                                                                                                                                           
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664